


110 HCON 140 : Recognizing the low presence of minorities

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 140
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2007
			 Received and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the low presence of minorities
		  in the financial services industry and minorities and women in upper level
		  positions of management, and expressing the sense of the Congress that active
		  measures should be taken to increase the demographic diversity of the financial
		  services industry.
	
	
		Whereas the financial
			 services industry is vitally important to the United States economy;
		Whereas in 2005,
			 employment in the financial services industry was about 7 percent of total
			 employment in the United States, with over 10,000,000 employees;
		Whereas since 1995,
			 the average hourly earnings of non-supervisory workers in financial activities
			 was above the private industry and increased from approximately $13 in 1997 to
			 $18.80 in 2006;
		Whereas minorities
			 and women face various challenges in obtaining and maintaining positions,
			 especially upper-level positions, within the financial services
			 industry;
		Whereas minorities
			 and women often cite the lack of mentors and leadership training as barriers to
			 their advancement;
		Whereas in 2005,
			 about 14.9 percent of the board seats at the Fortune 100 companies were held by
			 minorities, and women comprised about 16.9 percent of Fortune 100 company board
			 seats in 2005;
		Whereas in the
			 financial services industry, the percentage of black employees has slowly
			 decreased from about 10.5 percent to 9.8 percent between 2000 to 2005;
		Whereas in 2005,
			 blacks were approximately 9.8 percent of those employed in the financial
			 services industry and about 7.4 percent of financial managers;
		Whereas from 2000 to
			 2005, Hispanics have been an increasing percentage of the United States
			 workforce and the financial services industry;
		Whereas in 2005,
			 Hispanics comprised about 9.7 percent of those employed in the financial
			 services industry, just 6 percent of financial managers, and less than 2
			 percent of the directors of Fortune 1,000 companies;
		Whereas in 2004,
			 Asians represented about 5.5 percent of the employees in the financial services
			 industry and about 6.3 percent of all financial managers;
		Whereas in 2004, the
			 financial services industry ranked third in the percentage of women employed in
			 the workforce behind healthcare and education;
		Whereas approximately
			 half of financial managers are women and the percentage of women financial
			 managers was approximately 51.7 in 2005;
		Whereas in a 2001
			 survey of 2,200 senior and pipeline level women and men representing
			 approximately 60 securities firms, 65 percent of women reported that women have
			 to work harder than men to get the same rewards, and 51 percent of women report
			 that women are paid less than men for doing similar work;
		Whereas a minority of
			 women (32 percent) and men (43 percent) believe that promotion decisions are
			 made fairly in their firm;
		Whereas the
			 House-approved Financial Services Regulatory Relief Act of 2005 directed each
			 Federal banking agency to submit biennial reports to Congress on the status of
			 the employment by the agency of women and minorities;
		Whereas the
			 Government Accountability Office found in its report Financial Services
			 Industry: Overall Trends in Management-Level Diversity and Diversity
			 Initiatives, 1993–2003, issued in June 2006, that overall diversity at
			 the management level in the financial services industry did not change
			 substantially from 1993 to 2004; and
		Whereas, although the
			 Government Accountability Office acknowledged that financial services firms
			 have initiated programs to increase workforce diversity, the Office found that
			 these initiatives face challenges: Now, therefore, be it
		
	
		1.Short titleThis resolution may be cited as the
			 Financial Services Diversity Initiative.
		2.Financial services
			 diversity initiative
			(a)Congressional
			 recognitionThe Congress—
				(1)recognizes that minorities and women still
			 face unique challenges entering into and obtaining upper level positions within
			 the financial services industry;
				(2)encourages
			 financial institutions to partner with organizations which are focused on
			 developing opportunities for minorities and women to place talented young
			 minorities and women in industry internships, summer employment, and full-time
			 positions;
				(3)encourages
			 financial institutions to partner with inner-city high schools, girls’ high
			 schools, and high schools with majority minority populations to establish or
			 enhance financial literacy programs and provide mentoring;
				(4)encourages
			 financial institutions, including Federal and State financial institution
			 regulatory agencies, to build and retain a diverse staff through initiatives,
			 including—
					(A)providing
			 financial support for minorities and women undergraduate and graduate business
			 programs;
					(B)heavily recruiting at historically Black
			 colleges and universities, Hispanic serving institutions, women’s colleges, and
			 colleges that typically serve majority minority populations;
					(C)sponsoring and
			 recruiting at job fairs in urban communities; and
					(D)placing job ads in
			 newspapers and magazines oriented toward people of color;
					(5)encourages
			 financial institutions to appoint more minorities and women as board members;
			 and
				(6)encourages
			 financial institutions, and public and private pension funds to seek qualified
			 minority and women owned firms as investment managers, underwriters and other
			 business relationships.
				(b)Sense of the
			 congressIt is the sense of
			 the Congress that—
				(1)active measures should be taken by
			 employers and educational institutions to increase the demographic diversity of
			 the financial services industry; and
				(2)diversity within
			 the financial services industry is vitally important not only to promoting
			 innovation and creativity in the industry but to developing a more inclusive
			 workforce for a fair and just economy.
				
	
		
			Passed the House of
			 Representatives September 24, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
